Name: Council Regulation (EEC, Euratom, ECSC) No 571/92 of 2 March 1992 amending the Staff Regulations of Officials of the European Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  social protection;  executive power and public service
 Date Published: nan

 7. 3. 92 Official Journal of the European Communities No L 62/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC, EURATOM, ECSC) No 571/92 of 2 March 1992 amending the Staff Regulations of Officials of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 24 thereof, Having regard to the proposal from the Commission, presented after obtaining the opinion of the Staff Regula ­ tions Committee, Having regard to the opinion of the European Par ­ liament ('), Having regard to the opinion of the Court of Justice, Whereas it follows from the case-law of the Court of Justice that, in order to respect the principle of equal treatment, the scope of Article 11 of Annex VIII to the Staff Regulations must be extended to officials who previously pursued activities in a self-employed capacity and to officials who leave the service of the European Communities to take up an activity in an employed or self-employed capacity by virtue of which they require pension rights,  pursue an activity in an employed or self-employed capacity, by virtue of which he acquires pension rights under a scheme whose administrative bodies have concluded an agreement with the Communi ­ ties, shall be entitled to have the actuarial equivalent of his retirement pension rights in the Communities trans ­ ferred to the pension fund of that administration or organization or to the pension fund under which he acquires retirement pension rights by virtue of the activity pursued in an employed or self-employed capacity.' ; 2 . in paragraph 2, the first subparagraph shall be replaced by the following : '2 . An official who enters the service of the Communities after :  leaving the service of a government administration or of a national or international organization ; or  pursuing an activity in an employed or self ­ employed capacity ; shall be entitled upon establishment to have paid to the Communities either the actuarial equivalent or the flat rate redemption value of retirement pension rights acquired by virtue of such service or activities.' Article 2 An official who was established before this Regulation entered into force may apply to his institution for trans ­ fers within the meaning of Article 1 (2) relating to activi ­ ties pursued in a self-employed capacity. Applications shall be made within 1 2 months of the entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal oj the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Article 1 1 of Annex VIII to the Staff Regulations of offi ­ cials of the European Communities is hereby amended as follows : 1 . Paragraph 1 shall be replaced by the following : ' 1 . An official who leaves the service of the Communities to :  enter the service of a government administration or a national or international organization which has concluded an agreement with the Communities ; (&gt;) OJ No C 280, 28 . 10 . 1991 , p. 174. It shall be applicable from 1 January 1962. No L 62/2 Official Journal of the European Communities 7. 3 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 March 1992. For the Council The President Joao PINHEIRO